— Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered January 19, 1990, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of murder in the second degree beyond a reasonable doubt. The evidence established that after an altercation involving the defendant and the victim, the defendant left the area, went back to his apartment building, and obtained a gun from a friend in the building. The defendant returned to the scene of the altercation and approached the victim. A shot was fired. The defendant chased the victim down the street, around a corner, and into an alleyway. The victim sustained two bullet wounds, one fired at close range in the head and the other in the chest. The defendant sustained one knife wound. As the defendant was running out of the alley he told one witness, "He stabbed me and I busted him”. Contrary to the defendant’s contention, this evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
Furthermore, the court did not err in refusing to charge the jury on the affirmative defense of extreme emotional disturbance (Penal Law § 125.25 [1] [a]). The credible evidence adduced at trial was insufficient to support a finding that there was a reasonable explanation or excuse for the defendant’s emotional state (see, People v Moye, 66 NY2d 887, 890).
The defendant’s remaining contentions are either unpreserved for appellate review or are without merit. Harwood, J. P., Eiber, Ritter and Copertino, JJ., concur.